Order issued September             , 2012




                                               In The
                                   Timid uI Apprals
                         Iffifttl District of a.- txas at Dallas
                                        No. 05-12-00173-CR
                                        No. 05-12-00174-CR


                            MAHIR ABDALRAZZAAQEL, Appellant
                                                  V.
                               THE STATE OF TEXAS, Appellee


                                             ORDER


       The Court REINSTATES the appeals.

       On August 3, 2012, we ordered the trial court to make findings regarding why appellant's

brief has not been filed. We ADOPT the findings that: (1) appellant is indigent; (2) he is represented

by court-appointed counsel Jeff Buchwald; (3) Mr. Buchwald's explanation for the failure to file

appellant's brief is his workload and he recently obtained a copy of the record he did not previously

have; and (4) Mr. Buchwald requested thirty days from September 6, 2012 to file appellant's brief.

       We ORDER appellant to file his brief by MONDAY, OCTOBER 8, 2012. Because

appellant's brief is already three months overdue, no further extensions will be granted. If

appellant's brief is not filed by the date specified, we will order Mr. Buchwald removed as

appellant's counsel and order the trial court to appoint new counsel to represent appellant in these

appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Robert Burns, Presiding Judge, Criminal District Court, and to counsel for all parties.




                                                     DAVID L. BRIDGES
                                                     JUSTICE